UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6952



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE JEROME MCRAE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Fox, Senior
District Judge. (CR-98-37; CA-03-921-5-F)


Submitted: July 25, 2006                        Decided: July 31, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Jerome McRae, Appellant Pro Se.     John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Willie Jerome McRae seeks to appeal the district court’s

order denying his motion to amend his 28 U.S.C. § 2255 (2000)

motion.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The

order McRae seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.     Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 2 -